Citation Nr: 1235437	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of left knee surgery and degenerative joint disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a left knee injury, anterior cruciate ligament repair with instability, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to July 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this matter in June 2011 for additional development.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay but finds that additional development is required prior to rendering a decision in this matter.  

First, upon reviewing the Virtual VA claims file, the Board observes that an April 2011 rating decision shows that records from the "B" Clinic, dating from March 31, 2007 to January 7, 2011, were reviewed in rendering that decision.  Those records have not been associated with the paper or Virtual VA file for the Board's review.  

Second, the April 2012 supplemental statement of the case issued in this matter states that VA treatment records from August 1997 to January 31, 2011 were reviewed.  The claims file contains treatment records dating from August 1997 to October 2009.  Records from October 2009 to January 2011 have not been associated with the paper or Virtual VA claims file.  Because these records could pertain to the Veteran's claims on appeal, the Board finds that a remand is warranted so that the records can be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the treatment records from "B" Clinic and all VA treatment records since October 2009.

2.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) (if needed in light of the prior SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


